93 Okla. Cr. 281 (1951)
227 P.2d 422
TARTAR
v.
BURFORD.
No. A-11464.
Criminal Court of Appeals of Oklahoma.
January 24, 1951.
*282 George P. Tartar, per se.
Mac Q. Williamson, Atty. Gen., and Owen J. Watts, Asst. Atty. Gen., for respondent.
JONES, J.
Petitioner alleges that he is illegally detained and imprisoned in the State Penitentiary, upon conviction for the crime of forgery in the district court of Woods county, wherein he was sentenced to serve a term of five years imprisonment, for two reasons: First, the evidence was insufficient to show the defendant had any personal knowledge of the forged character of the check. Second, the instructions of the court were insufficient.
These two questions are matters of law which can only be presented on appeal. The guilt or innocence of one accused of crime will not be inquired into on habeas corpus. In re Jones, 92 Okla. Cr. 443, 224 P.2d 280.
The writ is denied.
BRETT, P.J., and POWELL, J., concur.